Execution Copy

 

SHARE ESCROW AND RESET AGREEMENT

This Share Escrow and Reset Agreement is dated as of June 29, 2007 (this
“Agreement”), among Mirabella Holdings, LLC, a Delaware limited liability
company (the “Purchaser”), Leonard W. Burningham, on behalf of each of the
Sellers, as the Sellers’ Representative pursuant to the Purchase Agreement (the
“Representative”), Atlantica, Inc. a Utah corporation (the “Company”), and
Hughes Hubbard & Reed LLP, as escrow agent (the “Escrow Agent”). Capitalized
terms used but not defined herein have the meanings assigned to them in the
Stock Purchase Agreement dated the date hereof, among the Purchaser, the Sellers
and the Company (the “Purchase Agreement”).

WHEREAS, the Purchaser and the Sellers have entered into the Purchase Agreement,
pursuant to which, among other things, the Purchaser is concurrently herewith
acquiring the Seller Shares from the Sellers; and

WHEREAS, concurrently herewith and in accordance with the terms and conditions
set forth in Section 2.2(d) of the Purchase Agreement, the Representative, on
behalf of the Sellers, is delivering to the Escrow Agent an aggregate of 423,928
shares of Common Stock owned by the Sellers (the “Escrow Shares”), to be held by
the Escrow Agent pursuant to the terms of this Agreement; and

WHEREAS, in connection with, and as partial consideration for, the transactions
contemplated by the Purchase Agreement, the Purchaser, the Representative, on
behalf of the Sellers, and the Company have agreed that, among other things,
upon the occurrence of a Reset Transaction occurring during the Reset Period,
the Escrow Shares shall be cancelled and the Reset Shares shall be issued by the
Company to the Sellers; and

WHEREAS, the Escrow Agent is willing to hold the Escrow Shares on the terms and
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:

1.        Appointment of Escrow Agent. The Purchaser, the Representative and the
Company hereby appoint Hughes Hubbard & Reed LLP as escrow agent under this
Agreement, and the Escrow Agent hereby accepts such appointment.

 

2.

Deposit of the Escrow Shares; Voting Agreement and Proxy.

2.1          Deposit of the Escrow Shares. Concurrently herewith, the
Representative is causing certificates representing the Escrow Shares owned by
the Sellers, each of which is listed on Schedule A hereto, to be delivered to
the Escrow Agent, together with duly executed, undated, blank stock transfer
powers with respect thereto, to satisfy the Sellers’ respective obligations
under Section 4.1 hereof, and the Escrow Agent hereby acknowledges receipt of
such certificates. The Escrow Agent shall hold the Escrow Shares in accordance
with the terms of this Agreement and shall not release the Escrow Shares except
in accordance with this Agreement.



2.2          Voting Agreement and Proxy. Each Seller hereby agrees to at all
times vote the portion of the Escrow Shares owned by such Seller set forth on
Schedule A under the heading “Excess Portion of Escrow Shares” (the “Excess
Escrow Shares”) in the manner specified by the Purchaser with respect to any
matter on which the shareholders of the Company have the right to vote (whether
at any annual or special meeting of the stockholders of the Company, or by
written consent in lieu of such a meeting). In addition, each Seller hereby
grants to the Purchaser an irrevocable proxy to vote the Excess Escrow Shares
owned by such Seller at any annual or special meeting of the stockholders of the
Company, or by written consent in lieu of such a meeting, with respect to any
matter on which the shareholders of the Company have the right to vote;
provided, however, that, notwithstanding the foregoing, any proxy granted
pursuant to this Section 2.2 shall automatically terminate upon the release of
the Reset Shares or the Escrow Shares, as the case may be, to the Representative
pursuant to Section 4.1 or Section 4.2, respectively. The Sellers each
acknowledge and agree that the proxy granted to the Purchaser pursuant to this
Section 2.2 is irrevocable and is coupled with an interest.

 

3.

Investment of Funds.

(a)          The Escrow Agent shall deposit any funds paid or distributed as
dividends or otherwise in respect of the Escrow Shares (“Escrow Share
Distributions” and, collectively with the Escrow Shares, the “Escrow Fund”) in
an account with Citibank N.A. (or another bank or trust company having a capital
and surplus of at least $50,000,000). Such monies shall be invested in: (i)
securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality thereof having maturities of
not more than 30 days from the date of acquisition; (ii) certificates of deposit
and Eurodollar time deposits with maturities of 30 days or less from the date of
acquisition, bankers’ acceptances with maturities not exceeding 30 days and
overnight bank deposits, in each case with any domestic commercial bank having
capital and surplus in excess of $50,000,000 and a Keefe Bank Watch Rating of AB
or better; (iii) repurchase obligations with a term of not more than seven days
for underlying securities of the types described in clauses (i) and (ii) above
entered into with any financial institution meeting the qualifications specified
in clause (ii) above; (iv) commercial paper having the highest rating obtainable
from Moody’s Investors Service, Inc. or Standard & Poor’s, a division of The
McGraw Hill Companies, and in each case maturing within six months after the
date of acquisition; and (v) money market funds substantially all the assets of
which consist of cash and securities and other obligations of the types
described in the preceding clauses (i) through (iv).

(b)          All Escrow Share Distributions, together with any earnings thereon,
as well as any other property or proceeds at any time paid or distributed as
dividends or otherwise in respect of the Escrow Shares, shall be assigned and
paid to the Escrow Agent, become part of the Escrow Fund and held by the Escrow
Agent pursuant to the terms and conditions of this Agreement.

(c)          Contemporaneously with the execution and delivery of this
Agreement, the Purchaser and the Representative are each delivering a Form W-9
to the Escrow Agent.

 

-2-



 

4.

Reset of Escrow Shares and Disposition of Escrow Fund.

 

4.1

Reset of Escrow Shares and Release of Reset Shares to Representative.

 

(a)          In the event that, at any time on or prior to the five-year
anniversary of the date of this Agreement (the five-year period ending on such
anniversary is referred to herein as the “Reset Period”), the Company
consummates acquisitions (whether directly or indirectly, in any form, including
through any of its subsidiaries) of any one or more companies or businesses
having an aggregate Enterprise Value (as defined below) for all such
transactions of at least $10,000,000 (such acquisitions, a “Reset Transaction”),
the Company shall within 30 days following such Reset Transaction give a written
notice (a “Reset Notice”) to the Purchaser, the Representative and the Escrow
Agent as to the occurrence of the Reset Transaction, immediately following which
notice all of the Escrow Shares shall be cancelled by the Company and, in
consideration for the cancellation of the Escrow Shares and the other
transactions contemplated by the Purchase Agreement, the Company shall issue to
the Sellers, in exchange for the Escrow Shares, such number of shares of Common
Stock that shall, in the aggregate, when added to the DSJ Retained Shares (as
the DSJ Retained Shares may be subsequently adjusted following the Closing as a
result of a subdivision, combination or consolidation by the Company of its
shares of capital stock, whether by stock split, stock dividend, combination,
reverse stock split or otherwise), represent 5.0% of the fully-diluted
outstanding shares of capital stock of the Company immediately following the
occurrence of the Reset Transaction and such issuance (and after giving effect
to the cancellation of the Escrow Shares; collectively, the “Reset Shares”),
allocated among the Sellers in the respective percentages set forth on Schedule
A under the heading “Percentage of Escrow Shares” (such cancellation of the
Escrow Shares, disposition of any other shares of capital stock of the Company
included in the Escrow Fund and issuance of the Reset Shares are collectively
referred to herein as the “Share Reset”). As used in this Agreement, “Enterprise
Value” shall be determined in good faith by the Board of Directors of the
Company and means the total purchase price paid for the company or business
acquired in a Reset Transaction, including any debt assumed or incurred in
connection with such acquisition, as well as the total amount of any
non-competition, employment or consulting payments to be made, and any earnout
or other forms of deferred purchase price that may be payable, in connection
with such acquisition. In the event that any shares of capital stock of the
Company or securities of the Company exercisable or exchangeable for, or
convertible into, shares of capital stock of the Company, are issued or issuable
as part of the acquisition consideration in connection with the Reset
Transaction, the value of such shares of capital tock or other securities of the
Company shall be their fair market value.

(b)          The provisions of Section 5 shall apply if, within ten (10)
business days (as defined below) following receipt by the Escrow Agent of a
Reset Notice (the “Reset Dispute Period”), the Escrow Agent receives from the
Representative a written notice objecting to the Share Reset as set forth in the
Reset Notice (a “Reset Objection Notice”). A Reset Objection Notice shall: (i)
indicate the basis of the Representative’s objection to the Share Reset; and
(ii) include a certification by the Representative that it has been delivered to
the Purchaser, the Company and the Escrow Agent. If the Escrow Agent shall
receive a Reset Objection Notice prior to the expiration of the Reset Dispute
Period, the Company shall not cancel the Escrow Shares and shall not issue the
Reset Shares and the Escrow Agent shall not release any of the Reset Shares or
other applicable portion of the Escrow Fund to the Representative. If the Escrow

 

-3-



Agent shall not receive a Reset Objection Notice prior to the expiration of the
Reset Dispute Period to which such Reset Objection Notice relates, (x) the
Escrow Agent shall deliver to the Company all of the Escrow Shares and the
portion of any other property held in the Escrow Fund applicable to the Excess
Escrow Shares, (y) the Company shall cancel the Escrow Shares, retain the
portion of any other property included in the Escrow Fund applicable to the
Excess Escrow Shares, and issue the Reset Shares to the Sellers and deliver the
Reset Shares to the Representative, and (z) the Escrow Agent shall distribute to
the Representative the portion of any other property included in the Escrow Fund
that is not applicable to the Excess Escrow Shares. As used in this Agreement,
“business day” means any day except Saturday, Sunday or any other day on which
commercial banks in New York, New York are authorized or required by law to
remain closed.

 

4.2

Release of Escrow Fund to Sellers.

(a)          In the event that a Reset Transaction has not occurred during the
Reset Period, the Representative may at any time following the one-month
anniversary of the expiration of the Reset Period give a written notice (a
“Release Notice”) to the Purchaser, the Company and the Escrow Agent requesting
that all of the Escrow Shares and any other property included in the Escrow Fund
be immediately distributed to the Representative. The Release Notice shall
include a certification by the Representative that such Release Notice has been
delivered to the Purchaser, the Company and the Escrow Agent.

(b)          The provisions of Section 5 shall apply if, within ten (10)
business days following receipt by the Escrow Agent of a Release Notice (the
“Release Dispute Period”), the Escrow Agent receives from the Purchaser or the
Company a written notice objecting to the release of the Escrow Fund as set
forth in the Release Notice (a “Release Objection Notice”). A Release Objection
Notice shall: (i) indicate the basis of the Purchaser’s or the Company’s
objection, as the case may be, to the release of the Escrow Fund to the
Representative; and (ii) include a certification by the Purchaser or the
Company, as the case may be, that it has been delivered to the Representative
and the Escrow Agent. If the Escrow Agent shall receive a Release Objection
Notice prior to the expiration of the Release Dispute Period, the Escrow Agent
shall not release any of the Escrow Fund to the Representative. If the Escrow
Agent shall not receive a Release Objection Notice prior to the expiration of
the Release Dispute Period to which such Release Objection Notice relates, the
Escrow Agent shall distribute the Escrow Fund to the Representative.

4.3          Method of Dispositions to the Company or the Representative. Any
disposition of the Escrow Fund to the Company or the Representative pursuant to
this Agreement shall be made in the manner specified by the party receiving such
disposition.

 

4.4

Certain Provisions Relating to the Escrow Shares and the Reset Shares.

(a)          The number of shares of capital stock included within the Escrow
Shares subject to this Agreement shall be adjusted proportionately in the event
of any increase or decrease in the number of such shares of capital stock
resulting from a stock split, stock combination or the payment of a stock
dividend with respect to such shares or other similar event. Any additional
shares issued as contemplated by this provision shall be delivered to the

 

-4-



Escrow Agent, shall become part of the Escrow Fund and shall be held by the
Escrow Agent pursuant to the terms of this Agreement as Escrow Shares.

(b)          All of the certificates evidencing the Escrow Shares held by the
Escrow Agent pursuant to this Agreement shall bear, upon the back thereof, the
following legend (or a legend of similar effect):

 

THIS CERTIFICATE AND THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO POSSIBLE
REQUIRED TRANSFER PURSUANT TO THE PROVISIONS OF A SHARE ESCROW AND RESET
AGREEMENT. A COPY OF THAT AGREEMENT, AS IT MAY BE AMENDED FROM TIME TO TIME, IS
MAINTAINED WITH THE CORPORATE RECORDS OF THE COMPANY AND IS AVAILABLE FOR
INSPECTION AT THE PRINCIPAL EXECUTIVE OFFICES OF THE COMPANY.

(c)          All of the certificates evidencing the Reset Shares issued by the
Company pursuant to this Agreement shall bear, upon the back thereof, the
following legend (or a legend of similar effect):

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND MAY NOT BE
SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE
STATE SECURITIES LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH LAWS.

 

The Company and the Representative acknowledge and agree that, in the event that
the Sellers or their Affiliates may seek to sell or otherwise transfer any of
the Reset Shares pursuant to Rule 144, it shall be a condition to any such sale
or transfer that the transferor deliver to the Company an opinion of counsel
reasonably acceptable to the Company (both as to the counsel delivering such
opinion and as to the form and substance of such opinion) that such sale or
transfer is exempt from the registration requirements of the Securities Act and
applicable state securities laws.

 

 

4.5

Registration of the Escrow Shares and the Reset Shares.

 

(a)          In the event that, at any time during the period commencing on the
date hereof and ending on the earlier to occur of (i) the second anniversary of
a Reset Transaction or (ii) the fifth anniversary of the date of this Agreement
(the “Registration Right Period”), the Company proposes to register under the
Securities Act any of the Seller Shares then held by Richland, Gordon & Company
or any of its Affiliates (the “RGC Shares”) and the registration form to be used
(the “Registration Statement”) may be used for the registration of all of the
Registrable Shares (as defined below) (a “Piggyback Registration”), the Company
will give prompt written notice to the Representative of its intention to effect
such a registration (a “Registration Notice”) and, subject to Section 4.5(d)
below, the Representative shall have the

 

-5-



right (the “Registration Right”), exercisable on only one occasion during the
Registration Right Period (except to the extent otherwise provided in clause (B)
below), by delivery of a written notice to the Company within 10 days following
the later of (I) the Representative’s receipt of the Registration Notice and
(II) the Company’s receipt of the initial set of comments from the SEC with
respect to the Registration Statement, to request that the Company register for
resale any or all of the Registrable Shares then owned by the Sellers, their
Affiliates and their immediate family members (the “Holders”), in which event
the Company shall use its commercially reasonable efforts to cause the
Registrable Shares to be registered for resale pursuant to the Registration
Statement filed by the Company with the Commission; provided, however, that: (A)
it is reasonably determined by the Representative and the Company that the
Registrable Shares sought to be registered cannot be lawfully sold by the
Holders pursuant to and under Rule 144 or Section 4(1) of the Securities Act,
despite all of the terms and conditions for the use thereof having been
reasonably satisfied; (B) the Registration Right may only be exercised by the
Representative on one (1) occasion, provided that the Registration Right may be
exercised by the Representative on one (1) additional occasion with respect to
any or all of the Registrable Shares previously sought to be registered by the
Representative pursuant to the Representative’s initial exercise of the
Registration Right, but that were not registered at that time as a result of the
applicability of Section 4.5(d); and (C) regardless of any such registration,
the Registrable Shares may not be sold in amounts greater than the Holders
thereof would have been allowed to sell under Rule 144. Notwithstanding the
foregoing, if, at any time after giving the Registration Notice to the
Representative and before the effective date of the Registration Statement filed
in connection with such registration, the Company shall determine, for any
reason, not to register the applicable securities, the Company may, at its sole
discretion, give written notice of such determination to the Representative and
thereupon shall be relieved of its obligation to register any Registrable Shares
in connection with such registration (but not from its obligation to pay certain
of the related expenses pursuant to Section 4.5(e), in which event such
registration shall be treated as if the Registration Right had never been
exercised by the Representative in the first place. “Registrable Shares” shall
mean the Escrow Shares or the Reset Shares, as the case may be, owned by the
Holders at the time of the exercise of the Registration Right by the
Representative.

 

(b)          If any Piggyback Registration is an underwritten offering, the
selection of the investment banker(s) and manager(s) for the offering shall be
made by the Company in its sole discretion.

(c)          In connection with any Registration Statement in which a Holder of
Registrable Shares is participating pursuant to the exercise of the Registration
Right, each such Holder will furnish to the Company in writing such information
and affidavits as the Company reasonably requests for use in connection with any
such Registration Statement or prospectus and, to the full extent permitted by
law, will indemnify and hold harmless the other Holders of Registrable Shares
and the Company, and their respective directors, officers, members, agents, and
employees and each other Person who controls the Company (within the meaning of
the Securities Act) against any losses, claims, damages, liabilities, joint or
several, together with reasonable costs and expenses (including attorney’s
fees), to which such indemnified party may become subject under the Securities
Act or otherwise, insofar as such losses, claims, damages, or liabilities (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of, are based upon, are caused by, or result from (i) any untrue or
alleged untrue statement of

 

-6-



material fact contained in the Registration Statement, prospectus or preliminary
prospectus or any amendment thereof or supplement thereto or in any application,
or (ii) any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading, but
only to the extent that such untrue statement or omission is made in such
Registration Statement, any such prospectus or preliminary prospectus or any
amendment or supplement thereto, or in any application, in reliance upon and in
conformity with written information prepared and furnished to the Company by
such Holder expressly for use therein; provided, however, that the obligation to
indemnify will be individual to each Holder and will be limited to the net
amount of proceeds received by such Holder from the sale of Registrable Shares
pursuant to such Registration Statement.

 

(d)          If a Piggyback Registration is an underwritten primary registration
on behalf of the Company, and the managing underwriters advise the Company in
writing that, in their opinion, the number of securities requested to be
included in such registration exceeds the number which can be sold in such
offering without adversely affecting the marketability, proposed offering price,
timing, distribution method or probability of success of such offering, then the
Company will include in such registration (i) first, the securities that the
Company proposes to sell, and (ii) second, the RGC Shares proposed to be sold
and the Registrable Shares requested to be included in such registration,
allocated pro rata among the holders thereof on the basis of the number of such
shares of capital stock of the Company then owned by holders thereof. If a
Piggyback Registration is an underwritten secondary registration on behalf of
holders of the Company’s securities and the managing underwriters advise the
Company in writing that, in their opinion, the number of securities requested to
be included in such registration exceeds the number which can be sold in such
offering without adversely affecting the marketability of the offering, the
Company will include in such registration the RGC Shares proposed to be sold and
the Registrable Shares requested to be included in such registration, allocated
pro rata among the holders thereof on the basis of the number of such shares of
capital stock of the Company then owned by holders thereof.

(e)          The Company shall bear all of its costs and expenses incident to
the Company’s performance of its obligations under this Section 4.5 in
connection with the exercise of the Registration Right by the Representative,
provided that the Company shall have no obligation to pay any underwriting
discounts or selling commissions attributable to the Registrable Securities
being sold by the Holders thereof, which underwriting discounts or selling
commissions shall be borne by such Holders. In addition, the Holders shall be
responsible for all of the fees and expenses of their own counsel(s) incurred in
connection with any such registration pursuant to the exercise of the
Registration Right.

(f)           Notwithstanding anything to the contrary contained in Section
4.5(a), the Registration Right Period shall terminate upon any sale of all or
substantially all of the Company’s assets or upon the consummation of any stock
purchase, merger, consolidation, tender offer, reorganization, or similar
transaction involving the Company pursuant to which the holders of a majority of
the shares of voting stock of the Company immediately prior to such transaction
cease to own a majority of the shares of voting stock of the Company or
successor thereto immediately following the consummation of such transaction.

 

5.            Disposition of the Escrow Fund by Agreement of the Parties;
Conflicting Demands. The Escrow Agent may dispose of all or a portion of any of
the Escrow Fund in accordance with a written instruction signed by the Purchaser
and the Representative, whether such disposition is pursuant to the terms of the
Purchase Agreement or otherwise. If conflicting or adverse claims or demands are
made or notices served upon the Escrow Agent with respect to any of the escrows
provided for herein, then the Escrow Agent may refrain from complying with any
such claim or demand so long as such disagreement shall continue. In so doing,
the Escrow Agent shall not be or become liable for damages, losses, costs,
expenses or interest to any person (as defined below) for its failure to comply
with such conflicting or adverse demands. The Escrow Agent may continue to so
refrain and refuse to act until it shall have received certification
satisfactory to it that such conflicting or adverse claims or demands shall have
been finally determined by a court of competent jurisdiction that is not subject
to further appeal or other appellate review, or shall have been settled by
agreement of the parties to such controversy, in which case the Escrow Agent
shall be notified thereof in a written notice signed by all such parties. The
Escrow Agent may seek the advice of legal counsel in any dispute or question as
to the construction of any of the provisions of this Agreement or its duties
hereunder, and it shall incur no liability and shall be fully protected in
respect of any action taken, omitted or suffered by it in good faith in
accordance with the opinion of such counsel. The Escrow Agent may also elect to
commence an interpleader or other action for declaratory judgment for the
purpose of having the respective rights of the claimants adjudicated, and may
deposit with the court all funds held hereunder pursuant to this Agreement; and
if it so commences and deposits, the Escrow Agent shall be relieved and
discharged from any further duties and obligations under this Agreement. As used
in this Agreement, “person” means an individual, corporation, partnership, joint
venture, association, trust, limited liability company, unincorporated
organization or other entity (including, without limitation, any governmental
entity).

6.            Consent to Jurisdiction, Etc. The Purchaser and the Representative
hereby consent to the exclusive personal jurisdiction over them by the Supreme
Court of the State of New York, County of New York, and the United States
District Court for the Southern District of New York and acknowledge that either
of such courts is the proper and exclusive venue for any dispute with the Escrow
Agent. The Purchaser and the Representative each hereby waive personal service
of any summons, complaint or other process that may be delivered by any of the
means permitted for notices under Section 13.2. In any action or proceeding
involving the Escrow Agent in any jurisdiction, the Purchaser and the
Representative each waive trial by jury in any such jurisdiction.

7.            Expenses of the Escrow Agent. The Purchaser and the representative
shall each pay one-half of any and all reasonable out-of-pocket costs and
expenses incurred by the Escrow Agent in connection with the performances of its
services hereunder, including, without limitation, the administration and
investment of the Escrow Fund and the enforcement of this Agreement, including,
without limitation, the reasonable disbursements and expenses of the Escrow
Agent, provided that the Escrow Agent will not incur any such out-of-pocket
expense in excess of $2,500 without the written consent of the Purchaser and the
Representative.

8.            Reliance on Documents and Experts. The Escrow Agent shall be
entitled to rely upon any notice, consent, certificate, affidavit, statement,
paper, document, writing or other communication (which to the extent permitted
hereunder may be by telegram, cable, telex, telecopier, or telephone) reasonably
believed by it to be genuine and to have been signed, sent or made by the proper
person or persons, and upon opinions and advice of legal counsel (including
itself or counsel for any party hereto), independent public accountants and
other experts selected by the Escrow Agent.

9.            Status of the Escrow Agent, Etc. The Escrow Agent is acting under
this Agreement as a stakeholder only and shall be considered an independent
contractor with respect to the Purchaser and the Representative hereunder. No
term or provision of this Agreement is intended to create, nor shall any such
term or provision be deemed to have created, any principal-agent, trust, joint
venture, partnership, debtor-creditor or attorney-client relationship between or
among the Escrow Agent and the Purchaser, on the one hand, or the
Representative, on the other hand. This Agreement shall not be deemed to
prohibit or in any way restrict the Escrow Agent’s representation (in its
capacity as legal counsel) of the Purchaser or the Company or any of their
respective affiliates, any of whom may be advised and/or represented by the
Escrow Agent on any and all matters pertaining to this Agreement, the Purchase
Agreement, the Escrow Fund or the Contemplated Transactions. The Escrow Agent’s
duties and obligations hereunder are limited to those expressly set forth in
this Agreement. The Escrow Agent may exercise or otherwise enforce any of its
rights, powers, privileges, remedies and interests under this Agreement and
applicable law or perform any of its duties under this Agreement by or through
its partners, employees, attorneys, agents or designees. To the extent that the
Purchaser and/or the Company may be represented by the Escrow Agent in
connection with the transactions contemplated by the Purchase Agreement, the
Purchaser and the Representative each hereby (i) waives any conflict of interest
that may exist or occur as a result of such representation and consents to the
continued representation of the Purchaser and/or the Purchaser or their
affiliates by the Escrow Agent in connection with any action, suit or other
proceeding relating to or arising out of this Agreement, the Purchase Agreement
or the transactions contemplated hereby or thereby and (ii) acknowledges that
neither the Purchaser, nor the Company nor any of their affiliates has waived
any attorney-client privilege by virtue of the appointment of the Escrow Agent
hereunder or the performance by the Escrow Agent of its obligations under this
Agreement.

10.          Exculpation. The Escrow Agent and its designees, and their
respective directors, officers, partners, employees, attorneys and agents, shall
not incur any liability whatsoever for the investment or disposition of Escrow
Fund or the taking of any other action or omission to act with respect to this
Agreement, for compliance with any applicable law or regulation or any
attachment, order or other directive of any court or other authority
(irrespective of any conflicting term or provision of the Purchase Agreement),
or for any mistake or error in judgment of the Escrow Agent or any act or
omission of any other person engaged by the Escrow Agent in connection with this
Agreement (other than for the Escrow Agent’s or such other person’s mistakes,
errors in judgment, acts or omissions which have been determined in a final and
non-applicable ruling by a court of competent jurisdiction to constitute gross
negligence or willful misconduct).

11.          Indemnification. The Escrow Agent and its designees, and their
respective directors, officers, partners, employees, attorneys and agents, shall
be indemnified, reimbursed, held harmless and, at the request of the Escrow
Agent, defended, by the Purchaser and the Representative from and against any
and all claims, liabilities, losses and expenses (including, without limitation,
the disbursements, expenses and reasonable fees of their respective attorneys)
that may be imposed upon, incurred by, or asserted against any of them, arising
out of or related directly or indirectly to this Agreement or the Escrow Fund,
except such as are occasioned by the indemnified person’s own acts and omissions
amounting to gross negligence or willful misconduct.

12.          Resignation of Escrow Agent; Appointment of Successor Escrow Agent.
The Escrow Agent may, at any time, at its option, elect to resign its duties as
Escrow Agent under this Agreement by providing written notice thereof to the
Purchaser and the Representative. In such event, the Escrow Agent shall transfer
the Escrow Fund to a successor independent escrow agent to be appointed by (a)
the Purchaser and the Representative within 30 days following the receipt of
notice of resignation from the Escrow Agent, or (b) the Escrow Agent, if the
Purchaser and the Representative shall have not agreed on a successor escrow
agent within the aforesaid 30-day period, as designated by the Escrow Agent in
each case upon such appointment and delivery of the Escrow Fund to the successor
Escrow Agent, the Escrow Agent shall be released of and from all liability under
this Agreement; provided, however, that the obligations of the Purchaser and the
Representative to pay expenses and to reimburse, exculpate, indemnify, hold
harmless and/or defend the Escrow Agent pursuant to Sections 7, 10 and 11 shall
continue in full force and effect with respect to any Escrow Agent resigning
pursuant to this Section 12.

 

13. 

Miscellaneous.

13.1       Fees and Expenses. The Purchaser and the Representative shall each be
responsible for their own fees and expenses (including, without limitation, the
fees and expenses of their accountants and counsel) in connection with the
entering into of this Agreement and the performance by them of their obligations
hereunder, except that: (i) in the event of the delivery by the Representative
of a Reset Objection Notice, the party that is ultimately unsuccessful in the
disposition of such dispute (the Representative, on the one hand, and the
Purchaser and the Company, on the other hand) shall pay all fees and expenses
incurred by the other party in connection with the disposition of such dispute,
and (ii) in the event of the delivery by the Purchaser or the Company of a
Release Objection Notice to the Company, the Representative and the Escrow
Agent, the party that is ultimately unsuccessful in the disposition of such
dispute (the Representative, on the one hand, and the Purchaser and the Company,
on the other hand) shall pay all fees and expenses incurred by the other party
in connection with the disposition of such dispute.

13.2       Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed given if
delivered personally or sent by telecopier or overnight courier (providing proof
of delivery) to the parties at the following addresses (or at such other address
for a party as shall be specified by like notice):

if to the Purchaser, to:

 

Mirabella Holdings, LLC

c/o Richland, Gordon & Company

9330 Sears Tower

233 South Wacker Drive

Chicago, Illinois 60606

Attention: Alan D. Gordon

Telecopy No.: (312) 382-1150

with a copy to:

 

Hughes Hubbard & Reed LLP

One Battery Park Plaza

New York, NY 10004

Attention: Michael Weinsier, Esq.

Telecopy No.: (212) 422-4726

if to the Company, to:

 

Atlantica, Inc.

c/o Richland, Gordon & Company

9330 Sears Tower

233 South Wacker Drive

Chicago, Illinois 60606

Attention: Alan D. Gordon

Telecopy No.: (312) 382-1150

with a copy to:

 

Hughes Hubbard & Reed LLP

One Battery Park Plaza

New York, NY 10004

Attention: Michael Weinsier, Esq.

Telecopy No.: (212) 422-4726

if to the Representative, to:

 

Leonard W. Burningham, Esq.

455 East 500 South, #200

Salt Lake City, UT 84111

Telecopy No.: (801) 355-7126

 

if to the Escrow Agent, to:

 

Hughes Hubbard & Reed LLP

One Battery Park Plaza

New York, NY 10004

Attention: Michael Weinsier, Esq.

Telecopy No.: (212) 422-4726

13.3       Interpretation. When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. The words “date hereof” shall
refer to the date of this Agreement. The term “or” is not exclusive. The word
“extent” in the phrase “to the extent” shall mean the degree to which a subject
or other thing extends, and such phrase shall not mean simply “if.” The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms. Any agreement or instrument defined or
referred to herein or in any agreement or instrument that is referred to herein
means such agreement or instrument as from time to time amended, modified or
supplemented. References to a person are also to its or his permitted heirs,
successors and assigns.

13.4       Counterparts. This Agreement may be executed in one or more
counterparts (including telecopy), all of which shall be considered one and the
same agreement and shall become effective when one or more counterparts have
been signed by each of the parties and delivered to the other parties.

13.5       Entire Agreement; No Third Party Beneficiaries. This Agreement and
the Purchase Agreement (a) constitute the entire agreement, and supersedes all
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter of this Agreement and the Purchase Agreement,
and (b) are not intended to confer upon any person other than the parties hereto
(and their respective successors and assigns) any rights or remedies.

13.6       Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.

13.7       Assignment. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned, in whole or in part (except by
operation of law), by any of the parties hereto without the prior written
consent of the other parties hereto, except that the Purchaser may assign, in
its sole discretion, any of or all its rights, interests and obligations under
this Agreement to any purchaser or transferee of any of the Seller Shares or any
Affiliate of the Purchaser, but no such assignment shall relieve the Purchaser
of any of its obligations hereunder. Subject to the preceding sentence, this
Agreement shall be binding upon, inure to the benefit of and be enforceable by,
the parties hereto and their respective successors and assigns.

13.8       Waiver of Jury Trial. Each party hereto hereby waives, to the fullest
extent permitted by applicable law, any right it may have to a trial by jury in
respect of any suit, action or other proceeding directly or indirectly arising
out of, under or in connection with this Agreement. Each party hereto (a)
certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such party would not, in the event of
any action, suit or proceeding, seek to enforce the foregoing waiver and (b)
acknowledges that it and the other parties hereto have been induced to enter
into this Agreement, by, among other things, the mutual waiver and
certifications in this Section 13.8.

13.9       Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that transactions contemplated hereby are fulfilled to the extent possible.

13.10     Amendments; Waivers. Any provision of this Agreement may be amended or
waived, but only if such amendment or waiver is in writing and is signed, in the
case of an amendment, by each party to this Agreement or, in the case of a
waiver, by each party against whom the waiver is to be effective.

 

[The next page is the signature page]

                              IN WITNESS WHEREOF, this Share Escrow and Reset
Agreement has been signed by or on behalf of each of the parties as of the day
first above written.

 

MIRABELLA HOLDINGS, LLC

 

 

By:

Alan D. Gordon GS Trust

 

 

its member

 

 

 

 

By:

/s/ Alan D. Gordon

 

 

Name: Alan D. Gordon

 

 

Title: Trustee

 

 

 

 

ATLANTICA, INC.

 

 

By:

/s/ Duane S. Jenson

 

 

Name: Duane S. Jenson

 

 

Title: President

 

 

/s/ Leonard W. Burningham

 

LEONARD W. BURNINGHAM, as the

 

Sellers’ Representative

 

 

HUGHES HUBBARD & REED LLP

as Escrow Agent

 

 

By:

/s/ Michael Weinsier

 

 

Name: Michael Weinsier

 

 

Title: Partner

 

Acknowledged and agreed:

 

 

/s/ Duane S. Jensen

Duane S. Jenson

 

 

/s/ Travis T. Jensen

Travis T. Jenson

 

 

/s/ Thomas J. Howells

Thomas J. Howells

 

 

/s/ Leonard W. Burningham

Leonard W. Burningham

 